Name: 98/136/EC: Council Decision of 18 December 1997 on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  leather and textile industries;  international affairs;  trade policy
 Date Published: 1998-02-13

 Avis juridique important|31998D013698/136/EC: Council Decision of 18 December 1997 on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products Official Journal L 041 , 13/02/1998 P. 0012 - 0012COUNCIL DECISION of 18 December 1997 on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (98/136/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2) first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products, initialled on 15 December 1992, as last amended on 1 August 1995;Whereas this Agreement in the form of an Exchange of Letters should be applied on a provisional basis from 1 January 1998 pending the completion of the procedures required for its conclusion, subject to reciprocal provisional application of the Agreement by the Socialist Republic of Vietnam,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products shall be applied on a provisional basis from 1 January 1998 pending its formal conclusion and subject to reciprocal provisional application of the Agreement by the Socialist Republic of Vietnam.The text of the Agreement is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN